DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the arbitrary starting value" in The test and measurement instrument of claim 7, wherein the arbitrary starting value is selected to approximate a condition where the device under test is not attached.  There is insufficient antecedent basis for this limitation in the claim 12. 
The claim contains no earlier recitation or limitation of “the arbitrary starting value” in the claims where the claim 12 depends from (Claims 1, 2, 3, 4, 5 and 7) and where it would be unclear as to what element the limitation is referring to.
Similarly, claim 19 also recites the same insufficient antecedent basis for the limitation “the arbitrary starting value" and is also rejected under 35 U.S.C. 112(b).
Refer to MPEP § 2173.05.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
A test and measurement instrument, comprising:
 a voltage source configured to output a source voltage; a current sensor configured to sense a current through a connected device under test; and 
one or more processors configured to determine an estimation of a load of an unknown connected device under test based on the source voltage, the current, and a voltage of the unknown connected device under test. 
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (machine).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, a step of “one or more processors configured to determine an estimation of a load of an unknown connected device under test based on the source voltage, the current, and a voltage of the unknown connected device under test” is treated by the Examiner as belonging to mental process or mathematical relationship. These mental steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. The processors recited are not qualified as particular machines; a generic computer equipment that is well understood and conventional and is significantly insufficient.
Similar limitations comprise the abstract ideas of the independent claim 13.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional elements/steps are: a voltage source configured to output a source voltage; a current sensor configured to sense a current through a connected device under test. The above additional elements/steps (hardware- sensors) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “A test and measurement instrument” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “a voltage source…]” and “a current sensor configured…” are also recited in generality which seem to merely be gathering data and not really performing any kind of inventive step to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 13, the additional elements/steps recite the similar additional elements/steps as of claim 1. The additional elements/steps (program/software – method) are recited in generality and represent extra- solution activity to the judicial exception. The additional element in the preamble of “A method for estimating an unknown load …” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “acquiring a voltage…, determining an output voltage… and determining a current” are also recited in generality which seem to merely be gathering data and not really performing any kind of inventive step to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims 1 and 13, therefore, are not patent eligible.
With regards to the dependent claims, the claims 2-12 and 14-20 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claims 1 and 13 (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claims 1 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102 (a) (1)/ (a) (2) as being anticipated  by Aguinaga (US20100145640 A1).
Regarding claim 1, Aguinaga discloses A test and measurement instrument, comprising: 
 a voltage source configured to output a source voltage; a current sensor configured to sense a current through a connected device under test (Para [0025], Fig. 1, (ii) applying an excitation signal 22 (as measuring or sensing current and voltage) to the circuit-under-test 16 to thereby produce a respective induced, response signal 26); and 
one or more processors configured to determine an estimation of a load of an unknown connected device under test based on the source voltage, the current, and a voltage of the unknown connected device under test (Para [0025], (iii) acquiring a respective sample of the induced signal 26 (as voltage of the circuit-under-test) at a respective predetermined deferral time. Para [0026] In step 35, the method involves determining the electrical parameter (as estimation of a load) based on the plurality of acquired samples (as applied voltage, current and a voltage of circuit-under-test). In effect, the plurality of samples are taken together to define a composite response produced by the applied excitation signal 22).

	Regarding claim 13, Aguinaga discloses A method for estimating an unknown load coupled to a test and measurement instrument, comprising: 
	acquiring a voltage at a circuit node between a current sensor and a device under test, wherein the device under test presents the unknown load to the test and measurement instrument; determining an output voltage forced on the current sensor; determining a current through the device under test using the current sensor (Para [0025], Fig. 1,  (ii) applying an excitation signal 22 (as measuring or sensing current and voltage) to the circuit-under-test 16 to thereby produce a respective induced, response signal 26) ; and 
	determining an estimated value of the load based on the voltage at the circuit node, the current, and the output voltage (Para [0025], (iii) acquiring a respective sample of the induced signal 26 (a voltage of circuit-under-test) at a respective predetermined deferral time. Para [0026] In step 35, the method involves determining the electrical parameter (as estimation of a load) based on the plurality of acquired samples (as applied voltage, current and a voltage of circuit-under-test). In effect, the plurality of samples are taken together to define a composite response produced by the applied excitation signal 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aguinaga (US20100145640 A1) in view of Saulnier (US20080001608A1).
Regarding claim 2, Aguinaga discloses The test and measurement instrument of claim 1, wherein the one or more processors are further configured to determine the estimation of the load iteratively (Para [0020] The PU 12 may be a conventional microcontroller, including at least one microprocessor or other processing unit, associated memory devices such as read only memory (ROM) and random access memory (RAM), a timing clock, one or more inputs for monitoring input from external analog and digital devices and one or more outputs for controlling output devices (as estimation of the load). Based on the information above, the ordinary skill in the art would be able to program the processing unit and iteratively estimate the load value).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Aguinaga’s microprocessor for the purpose of better estimating of an unknown electrical load by implementing the iterative process in estimating the load.

	Regarding claim 3, Aguinaga discloses The test and measurement instrument of claim 2, however Aguinaga does not explicitly teach wherein the estimation of the load includes an estimation of a resistance and a capacitance or an estimation of a resistance and an inductance.
 	Saulnier teaches wherein the estimation of the load includes an estimation of a resistance and a capacitance or an estimation of a resistance and an inductance (Para [0058] FIG. 11 shows the estimated load resistance and capacitance with full calibration.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Saulnier (directed to estimating load) into Aguinaga (directed to determine unknown load) for the purpose of better estimating of an unknown electrical load by utilizing a resistance and a capacitor as explained by Saulnier.

Regarding claim 14, Aguinaga discloses The method of claim 13,  Aguinaga teach further comprising iteratively (Para [0020] The PU 12 may be a conventional microcontroller, including at least one microprocessor or other processing unit, associated memory devices such as read only memory (ROM) and random access memory (RAM), a timing clock, one or more inputs for monitoring input from external analog and digital devices and one or more outputs for controlling output devices (as estimation of the load). Based on the information above, the ordinary skill in the art would be able to program the processing unit and iteratively estimate the load value).
However, Aguinaga does not teach determining a new estimated value of the load, the load including either a resistance and a capacitance or a resistance and an inductance.
	Saulnier teaches determining a new estimated value of the load, the load including either a resistance and a capacitance or a resistance and an inductance (Para [0058] FIG. 11 shows the estimated load resistance and capacitance with full calibration)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Saulnier (directed to estimating load) into Aguinaga (directed to determine unknown load) for the purpose of better estimating of an unknown electrical load iteratively by utilizing a resistance and a capacitor as explained by Saulnier.


Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Aguinaga (US20100145640 A1) and Saulnier (US20080001608A1) in view of Yokoyama (US5031221A).
Regarding claim 4, the combination of Aguinaga and Saulnier teach The test and measurement instrument of claim 3, however the combination of Aguinaga and Saulnier do not teach wherein the one or more processors are further configured to iteratively adjust a value of the resistance based on whether an output of a normal resistance equation is positive or negative and adjust a value of the capacitance or the inductance based on whether an output of a normal capacitance or inductance equation is positive or negative.
Yokoyama teaches wherein the one or more processors are further configured to iteratively adjust a value of the resistance based on whether an output of a normal resistance equation is positive or negative and adjust a value of the capacitance or the inductance based on whether an output of a normal capacitance or inductance equation is positive or negative ((51) According to the above formula (11), it is possible to set the value of the output impedance Zo (as resistance, conductance and inductance) to a negative value under a condition where a value of A.R3/R2 is larger than one). Based on the supportive information above, one of ordinary skill in the art would be to program a processor to iteratively adjust the value of an impedance to obtain a desired outcome (as an output of the equation being negative).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Yokoyama (directed to formula for setting a negative impedance value) into Aguinaga and Saulnier (directed to determine unknown load) for the purpose of better estimating of unknown electrical load by utilizing a formula to adjust the output value of impedance (resistor, capacitor, inductor) to be negative as explained by Yokoyama.

Regarding claim 20, the combination of Aguinaga and Saulnier teach The method of claim 14, however the combination of Aguinaga and Saulnier do not teach wherein determining an estimation of a resistance and a capacitance or inductance includes adjusting a value of the estimated resistance based on whether an output of a normal resistance equation is positive or negative and adjusting a value of the estimated capacitance or inductance based on whether an output of a normal capacitance or inductance equation is positive or negative.
Yokoyama teaches wherein determining an estimation of a resistance and a capacitance or inductance includes adjusting a value of the estimated resistance based on whether an output of a normal resistance equation is positive or negative and adjusting a value of the estimated capacitance or inductance based on whether an output of a normal capacitance or inductance equation is positive or negative ((51) According to the above formula (11), it is possible to set the value of the output impedance Zo (as resistance, conductance and inductance) to a negative value under a condition where a value of A.R3/R2 is larger than one). Based on the supportive information above, one of ordinary skill in the art would be to program a processor to iteratively adjust the value of an impedance to obtain a desired outcome (as an output of the equation being negative).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Yokoyama (directed to formula for setting a negative impedance value) into Aguinaga and Saulnier (directed to determine unknown load) for the purpose of better estimating of unknown electrical load by utilizing a formula to adjust the output value of impedance (resistor, capacitor, inductor) to be negative as explained by Yokoyama.

Claims 8 -11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aguinaga (US20100145640 A1) in view of Patrizi (US20170257105A1) and Yokoyama (US5031221A).
Regarding claim 8, Aguinaga discloses The test and measurement instrument of claim 2, wherein the one or more processors are further configured to determine the estimation of the load iteratively by: 
Aguinaga teaches determining simultaneously the source voltage and the voltage of the connected device under test (Para [0025], Fig. 1, (ii) applying an excitation signal 22 (as measuring or sensing current and voltage) to the circuit-under-test 16 to thereby produce a respective induced, response signal 26); 
However, Aguinaga does not explicitly teach selecting arbitrary starting values for the load; 
the arbitrary starting values for the load whether to adjust an estimated value of a resistance of the load in a positive or negative direction and whether to adjust an estimated value of a capacitance or inductance of the load in a positive or negative direction; and 
adjusting the arbitrary starting values for the resistance and the capacitance or inductance either positively or negatively such that the adjusted values represent the estimation of the load.
Patrizi teaches selecting arbitrary starting values for the load (Para [0077 and 0086] teaches adjustable resistor and capacitor where the ordinary skill in the art would be able to select an arbitrary starting value of the resistor and capacitor)
	adjusting the arbitrary starting values for the resistance and the capacitance or inductance either positively or negatively such that the adjusted values represent the estimation of the load (Para [0077], Fig. 1B, For example, responsive to receiving the bandwidth control signal, first tunable (as adjusting negatively or positively) potentiometer 150, second tunable potentiometer 152 or both may be adjusted to a predetermined resistance (as arbitrary value) to meet the desired bandwidth. The bandwidth control signal may include the new resistance values that one of or both first and second tunable potentiometers 150, 152 can be set at (estimated resistance) to meet the desired bandwidth.
Para [0086], Fig. 1D, For example, responsive to receiving the bandwidth control signal, tunable (as adjusting negatively or positively) capacitor element 172 may be adjusted to a predetermined capacitance (as arbitrary value) value to meet the desired bandwidth. The bandwidth control signal may include the new capacitance value that tunable capacitor element 172 can be set (estimated capacitance) at to meet the desired bandwidth).
Yokoyama’s teachings can be applied to determining based on the source voltage, the voltage of the connected device under test, and the arbitrary starting values for the load whether to adjust an estimated value of a resistance of the load in a positive or negative direction and whether to adjust an estimated value of a capacitance or inductance of the load in a positive or negative direction ( ((51) According to the above formula (11), it is possible to set the value of the output impedance Zo (as resistance, conductance and inductance) to a negative value under a condition where a value of A.R3/R2 is larger than one). Based on the supportive information above, one of ordinary skill in the art would be to utilize the impedance equation and accordingly program a processor to iteratively adjust the estimated value of an impedance to obtain a desired outcome (as negative direction).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Patrizi and Yokoyama (directed to using adjustable resistor and capacitor and adjusting the estimated load value) into Aguinaga (directed to determine unknown load) for the purpose of better estimating of unknown electrical load by utilizing an adjustable (resistor, capacitor, inductor) to order to obtain the desired outcome (adjusting the estimated load value) as explained by Patrizi and Yokoyama.

Regarding claim 9, the combination of Aguinaga, Patrizi and Yokoyama teach The test and measurement instrument of claim 8, the combination of Aguinaga, Patrizi and Yokoyama can also be applied to wherein the one or more processors are further configured to determine the estimation of the load iteratively by: determining simultaneously another output voltage from the voltage source and the voltage of the attached device under test; determining based on the output voltage, the voltage of the attached device under test, and the adjusted values for the load whether to adjust the estimated value of the resistance in a positive or negative direction and whether to adjust the value of the estimated capacitance or inductance in a positive or negative direction; and adjusting the estimated values for the resistance and the capacitance or inductance either positively or negatively such that the adjusted estimated values represent a refined estimation of the load.
As the combination of Aguinaga, Patrizi and Yokoyama do not explicitly teach determining simultaneously another output voltage from the voltage source, and 
adjusted estimated values represent a refined estimation of the load, however the ordinary skill in the art can utilize the teachings from the combination (from claim 8) Aguinaga, Patrizi and Yokoyama can be implied for the another output voltage source and adjusted estimated values representing the refined estimation of the load.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Patrizi and Yokoyama (directed to using adjustable resistor and capacitor and adjusting the estimated load value) into Aguinaga (directed to determine unknown load) for the purpose of better estimating of unknown electrical load by utilizing an adjustable (resistor, capacitor, inductor) to order to obtain the desired outcome (adjusting the estimated load value) as explained by Patrizi.

	Regarding claim 10, the combination of Aguinaga, Patrizi and Yokoyama teach The test and measurement instrument of claim 8,  Patrizi teaches wherein the one or more processors are further configured to limit the adjusted value of the resistance based on an upper bound and a lower bound and to limit the adjusted value of the capacitance or inductance based on an upper bound and a lower bound (Para [0077], Fig. 1B, For example, responsive to receiving the bandwidth control signal, first tunable potentiometer 150, second tunable potentiometer 152 or both may be adjusted to a predetermined resistance to meet the desired bandwidth. The bandwidth control signal may include the new resistance values that one of or both first and second tunable potentiometers 150, 152 can be set at to meet the desired bandwidth.
	Para [0086], Fig. 1D, For example, responsive to receiving the bandwidth control signal, tunable capacitor element 172 may be adjusted to a predetermined capacitance value to meet the desired bandwidth. The bandwidth control signal may include the new capacitance value that tunable capacitor element 172 can be set at to meet the desired bandwidth). Based on the above teachings (tunable resistor and tunable capacitor) of Patrizi, it would be obvious to one of ordinary skill in the art to tune or adjust or limit (increase or decrease) the value of resistance and capacitor as required (based on the upper and lower bound of resistance and capacitance) by the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Patrizi (directed to using adjustable resistor and capacitor) into Aguinaga and Yokoyama (directed to determine unknown load) for the purpose of better estimating of unknown electrical load by utilizing an adjustable (resistor, capacitor, inductor) to order to obtain the desired outcome as explained by Patrizi.

	Regarding claim 11, the combination of the combination of Aguinaga, Yokoyama and Patrizi teach The test and measurement instrument of claim 10, Patrizi teach wherein the upper and the lower bounds of the values of the resistance and the capacitance or inductance are set by a user (Para [0077], Fig. 1B, For example, responsive to receiving the bandwidth control signal, first tunable potentiometer 150, second tunable potentiometer 152 or both may be adjusted to a predetermined resistance to meet the desired bandwidth. The bandwidth control signal may include the new resistance values that one of or both first and second tunable potentiometers 150, 152 can be set at to meet the desired bandwidth.
Para [0086], Fig. 1D, For example, responsive to receiving the bandwidth control signal, tunable capacitor element 172 may be adjusted to a predetermined capacitance value to meet the desired bandwidth. The bandwidth control signal may include the new capacitance value that tunable capacitor element 172 can be set at to meet the desired bandwidth. Para [0108] Referring to FIG. 4, a computer 400 includes a processor 402, a volatile memory 404, a non-volatile memory 406 (e.g., hard disk), a graphical user interface (GUI) 408 (e.g., a mouse, a keyboard, a display, for example) and a computer disk 420). Based on the above teachings (tunable resistor and tunable capacitor) of Patrizi, it would be obvious to one of ordinary skill in the art to tune or adjust or limit (increase or decrease) the value of resistance and capacitor using the computer as required (based on the upper and lower bound of resistance and capacitance) by the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Patrizi (directed to using adjustable resistor and capacitor) into Aguinaga and Yokoyama (directed to determine unknown load) for the purpose of better estimating an unknown electrical load by utilizing an adjustable resistor, capacitor and a computer by an user according to the lower and upper bound of a resistor and a capacitor in to order to obtain the desired outcome as explained by Patrizi.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aguinaga (US20100145640 A1) and Saulnier (US20080001608A1) in view of Patrizi (US20170257105A1).
Regarding claim 17, the combination of Aguinaga and Saulnier teach The method of claim 14, however the combination of Aguinaga and Saulnier do not teach wherein the new estimated value of the resistance is limited based on an upper bound and a lower bound and the new estimated value of the capacitance or inductance is limited based on an upper bound and a lower bound.
	Patrizi teaches wherein the new estimated value of the resistance is limited based on an upper bound and a lower bound and the new estimated value of the capacitance or inductance is limited based on an upper bound and a lower bound (Para [0077], Fig. 1B, For example, responsive to receiving the bandwidth control signal, first tunable potentiometer 150, second tunable potentiometer 152 or both may be adjusted to a predetermined resistance to meet the desired bandwidth. The bandwidth control signal may include the new resistance values that one of or both first and second tunable potentiometers 150, 152 can be set at to meet the desired bandwidth.
	Para [0086], Fig. 1D, For example, responsive to receiving the bandwidth control signal, tunable capacitor element 172 may be adjusted to a predetermined capacitance value to meet the desired bandwidth. The bandwidth control signal may include the new capacitance value that tunable capacitor element 172 can be set at to meet the desired bandwidth). Based on the above teachings (tunable resistor and tunable capacitor) of Patrizi, it would be obvious to one of ordinary skill in the art to tune or adjust or limit (increase or decrease) the value of resistance and capacitor as required (based on the upper and lower bound of resistance and capacitance) by the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Patrizi (directed to using adjustable resistor and capacitor) into Aguinaga and Saulnier (directed to determine unknown load) for the purpose of better estimating of unknown electrical load by utilizing an adjustable (resistor, capacitor, inductor) to order to obtain the desired outcome as explained by Patrizi.

	Regarding claim 18, the combination of Aguinaga, Saulnier and Patrizi teach The method of claim 17, Patrizi’s teachings can be implied to wherein the upper and the lower bounds of the values of the resistance and the capacitance or inductance are set by a user (Para [0077], Fig. 1B, For example, responsive to receiving the bandwidth control signal, first tunable potentiometer 150, second tunable potentiometer 152 or both may be adjusted to a predetermined resistance to meet the desired bandwidth. The bandwidth control signal may include the new resistance values that one of or both first and second tunable potentiometers 150, 152 can be set at to meet the desired bandwidth.
	Para [0086], Fig. 1D, For example, responsive to receiving the bandwidth control signal, tunable capacitor element 172 may be adjusted to a predetermined capacitance value to meet the desired bandwidth. The bandwidth control signal may include the new capacitance value that tunable capacitor element 172 can be set at to meet the desired bandwidth. Para [0108] Referring to FIG. 4, a computer 400 includes a processor 402, a volatile memory 404, a non-volatile memory 406 (e.g., hard disk), a graphical user interface (GUI) 408 (e.g., a mouse, a keyboard, a display, for example) and a computer disk 420). Based on the above teachings (tunable resistor and tunable capacitor) of Patrizi, it would be obvious to one of ordinary skill in the art to tune or adjust or limit (increase or decrease) the value of resistance and capacitor using the computer as required (based on the upper and lower bound of resistance and capacitance) by the present invention.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Patrizi (directed to using adjustable resistor and capacitor) into Aguinaga and Saulnier (directed to determine unknown load) for the purpose of better estimating an unknown electrical load by utilizing an adjustable resistor, capacitor and a computer by an user according to the lower and upper bound of a resistor and a capacitor in to order to obtain the desired outcome as explained by Patrizi.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aguinaga (US20100145640 A1) and Saulnier (US20080001608A1) in view of Patrizi (US20170257105A1) and Yokoyama (US5031221A).
Regarding claim 15, the combination of Aguinaga and Sauliner teach The method of claim 14, wherein determining the new estimated value of the resistance and the capacitance or inductance of the attached device under test includes: 
Aguinaga teaches determining simultaneously the output voltage and the voltage at the circuit node (Para [0025], Fig. 1, (ii) applying an excitation signal 22 (as measuring or sensing current and voltage) to the circuit-under-test 16 to thereby produce a respective induced, response signal 26); 24 409025-1788 
However, Aguinaga does not explicitly teach
 selecting arbitrary starting values for the resistance and the capacitance or inductance; 
determining based on the output voltage, the voltage at the circuit node, and the arbitrary starting values for the resistance and capacitance or inductance whether to adjust the value of the resistance in a positive or negative direction and whether to adjust the value of the capacitance or inductance in a positive or negative direction; and 
creating the new estimated value for the resistance and the capacitance or inductance by adjusting the arbitrary starting value either positively or negatively.
Patrizi teaches selecting arbitrary starting values for the resistance and the capacitance or inductance Para [0077 and 0086] teaches adjustable resistor and capacitor where the ordinary skill in the art would be able to select an arbitrary starting value of the resistor and capacitor); 4813-2414-9927.2Dkt. No. 12112-US1 
	creating the new estimated value for the resistance and the capacitance or inductance by adjusting the arbitrary starting value either positively or negatively (Para [0077], Fig. 1B, For example, responsive to receiving the bandwidth control signal, first tunable (as adjusting negatively or positively) potentiometer 150, second tunable potentiometer 152 or both may be adjusted to a predetermined resistance (as arbitrary value) to meet the desired bandwidth. The bandwidth control signal may include the new resistance values that one of or both first and second tunable potentiometers 150, 152 can be set at (estimated resistance) to meet the desired bandwidth.
Para [0086], Fig. 1D, For example, responsive to receiving the bandwidth control signal, tunable (as adjusting negatively or positively) capacitor element 172 may be adjusted to a predetermined capacitance (as arbitrary value) value to meet the desired bandwidth. The bandwidth control signal may include the new capacitance value that tunable capacitor element 172 can be set (estimated capacitance) at to meet the desired bandwidth).
Yokoyama’s teachings can be applied to determining based on the output voltage, the voltage at the circuit node, and the arbitrary starting values for the resistance and capacitance or inductance whether to adjust the value of the resistance in a positive or negative direction and whether to adjust the value of the capacitance or inductance in a positive or negative direction ( ((51) According to the above formula (11), it is possible to set the value of the output impedance Zo (as resistance, conductance and inductance) to a negative value under a condition where a value of A.R3/R2 is larger than one). Based on the supportive information above, one of ordinary skill in the art would be to utilize the impedance equation and accordingly program a processor to iteratively adjust the estimated value of an impedance to obtain a desired outcome (as negative direction).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Patrizi and Yokoyama (directed to using adjustable resistor and capacitor and adjusting the estimated load value) into Aguinaga and Saulnier (directed to determine unknown load) for the purpose of better estimating of unknown electrical load by utilizing an adjustable (resistor, capacitor, inductor) to order to obtain the desired outcome (adjusting the estimated load value) as explained by Patrizi and Yokoyama.

Regarding claim 16, the combination of Aguinaga, Saulnier, Patrizi and Yokoyama teach The method of claim 15, the combination of Aguinaga, Saulnier, Patrizi and Yokoyama can also be applied to wherein determining the estimation of the resistance and the capacitance of the attached device under test further includes: determining simultaneously another output voltage and the voltage at the circuit node; determining based on the output voltage, the voltage at the circuit node, and the new estimated values for the resistance and the capacitance or the inductance whether to adjust the value of the resistance in a positive or negative direction and whether to adjust the value of the capacitance or inductance in a positive or negative direction; and adjusting the new estimated value for the resistance and the capacitance or inductance either positively or negatively.
As the combination of Aguinaga, Saulnier, Patrizi and Yokoyama do not explicitly teach determining simultaneously another output voltage, and 
adjusted estimated values represent a refined estimation of the load, however the teachings from the combination (from claim 15) Aguinaga, Saulnier, Patrizi and Yokoyama can be implied for another output voltage source and adjusted estimated values representing the refined estimation of the load.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated Patrizi and Yokoyama (directed to using adjustable resistor and capacitor and adjusting the estimated load value) into Aguinaga and Saulnier (directed to determine unknown load) for the purpose of better estimating of unknown electrical load by utilizing an adjustable (resistor, capacitor, inductor) to order to obtain the desired outcome (adjusting the estimated load value) as explained by Patrizi and Yokoyama.

Allowable Subject Matter
There are no prior art rejections for claim 5 and its dependent claims (6, 7 and 12). However, examiner cannot comment on its allowability until the rejection under 35 U.S.C 101 and 112 (b) are adequately addressed.
Conclusion                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





       /S.T./                   Examiner, Art Unit 2863                                                                                                                                                                                     

/NATALIE HULS/            Primary Examiner, Art Unit 2863